SEC Registration Nos. Nos. 811-10045 and 333-44064 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 28 XX and/or REGISTRATION STATEMENT UNDER THE INVESTMENT ACT OF 1940 Amendment No. 31XX Calvert Impact Fund, Inc. (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue Bethesda, Maryland 20814 (Address of Principal Executive Offices) Registrant's Telephone Number: (301) 951-4800 William M. Tartikoff 4550 Montgomery Avenue Bethesda, Maryland 20814 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box):  immediately upon filing pursuant to paragraph (b)  on (date)pursuant to paragraph (b)  60days after filing pursuant to paragraph (a)(1)  on (date)pursuant to paragraph (a)(1)  75days after filing pursuant to paragraph (a)(2)  on (date)pursuant to paragraph (a)(2) of Rule485. EXPLANATORY NOTE This post-effective amendment consists of the following: N-1A Facing Page Part C of the Registration Statement (including signature page) Exhibits (as indicated below) This Post-Effective Amendment is being filed solely for the purpose of filing certain executed copies of exhibits to the Registration Statement. Parts A and B are incorporated by reference to Post-Effective Amendment No. 37 to this Registration Statement, as filed on January 31, 2011. Part C. Other Information Item 28. Exhibits (a) Articles of Incorporation incorporated by reference to Registrant's Pre-Effective Amendment No. 3, November 1, 2000, accession number 0001121624-00-000017. (b) By-laws incorporated by reference to Registrant's Pre-Effective Amendment No. 3, November 1, 2000, accession number 0001121624-00-000017. (c) Instruments Defining Rights of Security Holders (not applicable). (d)(1) Investment Advisory Agreement with Calvert Asset Management Company, Inc. incorporated by reference to Registrant's Pre-Effective Amendment No. 3, November 1, 2000, accession number 0001121624-00-000017.Revised and Restated Schedule A to Investment Advisory Agreement, filed herewith. Addendum to Investment Advisory Agreement, filed herewith. (d)(2) Investment Subadvisory Agreement (Bridgeway Capital Management, Inc.) incorporated by reference to Registrant's Post-Effective Amendment No. 4, February 26, 2001, accession number 0001121624-01-000027. Investment Subadvisory Supplemental Agreement with Bridgeway incorporated by reference to Registrant's Post-Effective Amendment No. 9, January 31, 2007, accession number 0001121624-07-000001. Amended Supplement to Investment Subadvisory Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 11, January 31, 2008, accession number 0001121624-08-000001. (d)(3) Form of Investment Subadvisory Agreement (Kleinwort Benson Investors International Ltd.), incorporated by reference to Registrant's Post-Effective Amendment No. 23, January 31, 2011, accession number 0001121624-11-000002. (e) Underwriting (Distribution) Agreement with Schedules I, II and III, filed herewith. (f) Directors' Deferred Compensation Agreement incorporated by reference to Registrant's Pre-Effective Amendment No. 3, November 1, 2000, accession number 0001121624-00-000017. (g) Custodial Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 4, February 26, 2001, accession number 0001121624-01-000027. Amended Schedule to Custodial Contract incorporated by reference to Registrant's Post-Effective Amendment No. 5, June 9, 2004, accession number 0001121624-04-000012. Amended Schedule to Custodial Contract incorporated by reference to Registrant's Post-Effective Amendment No. 10, February 9, 2007, accession number 0001121624-07-000004. Amended Schedule to Custodial Contract incorporated by reference to Registrant's Post-Effective Amendment No. 13, September 15, 2008, accession number 0001121624-08-000016. (h)(1) Amended Master Transfer Agency and Service Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 10, May 30, 2007, accession number 0001121624-07-000013. Amended Schedule A to Transfer Agency and Service Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 10, May 30, 2007, accession number 0001121624-07-000013. Amended Schedule A to Master Transfer Agency Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 13, September 15, 2008, accession number 0001121624-08-000016. (h)(2) Addendum to Schedule A of Servicing Agreement with Calvert Shareholder Services, Inc. incorporated by reference to Registrant's Post-Effective Amendment No. 14, September 30, 2008, accession number 0001121624-08-000017. (h)(3) Administrative Services Agreement with Calvert Administrative Services Company incorporated by reference to Registrant's Pre-Effective Amendment No. 3, November 1, 2000, accession number 0001121624-00-000017. Amended Schedule A to Administrative Services Agreement with CASC incorporated by reference to Registrant's Post-Effective Amendment No. 5, June 9, 2004, accession number 0001121624-04-000012. Amended Addendum to Schedule A to Administrative Services Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 10, May 30, 2007, accession number 0001121624-07-000013. Addendum to Schedule A of Administrative Services Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 13, September 15, 2008, accession number 0001121624-08-000016. Addendum to Schedule A of Administrative Services Agreement, incorporated by reference to Registrant's Post-Effective Amendment No. 15, October 31, 2008, accession number 0001121624-08-000021. (h)(4) Research Agreement with Consultant Stephen H. Moody, incorporated by reference to Registrant's Post-Effective Amendment No. 23, January 31, 2011, accession number 0001121624-11-000002. (h)(5) Research Agreement with Consultant Norris A. Dodson IV, incorporated by reference to Registrant's Post-Effective Amendment No. 23, January 31, 2011, accession number 0001121624-11-000002. (i) Legal Opinion (not applicable). (j) Other Opinions (not applicable). (k) Omitted Financial Statements (not applicable). (l) Letter regarding initial capital incorporated by reference to Registrant's Pre-Effective Amendment No. 3, November 1, 2000, accession number 0001121624-00-000017. (m) Plan of Distribution, Class A, B, and C incorporated by reference to Registrant's Pre-Effective Amendment No. 3, November 1, 2000, accession number 0001121624-00-000017. Amended Schedule to Plan of Distribution incorporated by reference to Registrant's Post-Effective Amendment No. 8, January 30, 2006, accession number 0001121624-06-000002. Amended Schedules to Plans of Distribution incorporated by reference to Registrant's Post-Effective Amendment No. 10, February 9, 2007, accession number 0001121624-07-000004. Amended Schedules to Plans of Distribution incorporated by reference to Registrant's Post-Effective Amendment No. 13, September 15, 2008, accession number 0001121624-08-000016. (n) Amended and Restated Rule 18f-3 Multiple Class Plan, filed herewith. (o) Power of Attorney Forms, incorporated by reference to Registrant's Post-Effective Amendment No. 23, January 31, 2011, accession number 0001121624-11-000002. (p)(1) Code of Ethics for Calvert Asset Management Company, Inc. incorporated by reference to Registrant's Post-Effective Amendment No. 11, January 31, 2008, accession number 0001121624-08-000001. (p)(2) Code of Ethics for Sub-Adviser (Bridgeway Capital Management, Inc.), incorporated by reference to Registrant's Post-Effective Amendment No. 23, January 31, 2011, accession number 0001121624-11-000002. (p)(3) Code of Ethics for Sub-Adviser (Kleinwort Benson), incorporated by reference to Registrant's Post-Effective Amendment No. 23, January 31, 2011, accession number 0001121624-11-000002. Item 29.Persons Controlled by or Under Common Control With Registrant Not applicable. Item 30.
